Citation Nr: 0721232	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.  

3.	Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.  

4.	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1973. from July 1976 to July 1978, and August 1980 to April 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed an increased evaluation for his 
service connected diabetes mellitus, the resultant peripheral 
neuropathy of the lower extremities, and hypertension.  His 
representative has argued that an additional development is 
warranted, as the veteran's disorders have worsened since the 
most recent VA compensation examinations in March 2005.  
Specific examples of worsening have been set out.  

It is additionally noted that all of the notification 
provisions mandated by the Veterans Claims Assistance Act of 
2000 (VCAA), including the United States Court of Appeals for 
Veterans Claims (Court) decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) have not 
been provided.  

Review of the record shows that the veteran has recently been 
noted to have peripheral neuropathy of the upper extremities, 
in addition to that of the lower extremities, but that the 
electromyographic studies show complications of carpal tunnel 
syndrome, which should be differentiated from that related to 
diabetes mellitus.  It needs to be determined if the upper 
extremity pathology is related to diabetes or heart pathology 
as discussed below.  

Additionally, regarding the veteran's hypertension, it is 
noted that there are indications that the veteran suffered 
from a cerebrovascular accident (CVA) in February 2003, with 
resultant left extremity residuals, which may be in addition 
to the complications of the diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should arrange for the veteran 
to undergo examinations for diabetes 
mellitus, peripheral neuropathy, and 
cardiovascular disease.  The examiners should 
be requested to render opinions regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) whether 
the peripheral neuropathy of the upper 
extremities is related to carpal tunnel 
syndrome, diabetes mellitus, or the residuals 
of a CVA.  Additionally, examiners are 
requested to offer an opinion as to whether 
and to what degree the veteran's service 
connected disorders restrict his activities.  
All opinions should be supported by a written 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  All 
clinical findings should be reported in 
detail.  All findings of the diabetes should 
be set out, to include impairment of the eyes 
or other organs in addition to the 
neuropathy.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


